Citation Nr: 0906405	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates the 
Veteran's erectile dysfunction did not have its onset until 
many years after separation from active service, is not 
etiologically related to the veteran's active service, and 
was not caused or aggravated by the veteran's service-
connected diabetes mellitus.

2.  The preponderance of the evidence demonstrates no loss of 
use of a creative organ as a result of the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile 
dysfunction have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.310 (2008).

2.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.350 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006 and October 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

A.  Erectile Dysfunction 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

The veteran stated that he was seeking service connection for 
erectile dysfunction as secondary to his service-connected 
diabetes mellitus.

Service medical records are absent for any indication of 
erectile dysfunction.  A VA genitourinary examination was 
conducted in November 2006.  After a review of the Veteran's 
claims file, the examiner opined that it was less likely than 
not that the Veteran's erectile dysfunction was caused by his 
service-connected diabetes mellitus.  The examiner noted that 
the Veteran's erectile dysfunction was multifactorial.  This 
is evidence against his claim for service connection for 
erectile dysfunction as caused by his service connected 
diabetes mellitus.  

The Veteran notes that VA medical literature (and the opinion 
of the VA examiner) indicates that the cause of erectile 
dysfunction is multifactorial, and that diabetes mellitus is 
one of the factors.  Therefore, the Veteran believes that the 
disability should be service connected.  A medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional, if the medical article or 
treatise evidence discusses general relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the 
present case, however, the treatise evidence does not even 
purport to address the specific facts of the individual case 
under consideration.  Therefore, the Board places greater 
probative weight to the opinion of the VA medical examiner 
that the service-connected diabetes mellitus is not the cause 
of the Veteran's erectile dysfunction.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 



B.  SMC

Under the applicable criteria, SMC under the provisions of 38 
U.S.C.A. § 1114(k) is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
C.F.R. § 3.350(a).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that: (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one-
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absence of spermatozoa.  When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1).

Upon review of the probative and objective medical evidence 
of record, the Board concludes that the veteran has no loss 
of use of a creative organ as a result of service.  The VA 
examiner opined that the Veteran's erectile dysfunction is 
less likely due to his service-connected diabetes mellitus.  
Therefore, entitlement to special monthly compensation is not 
warranted.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and SMC is not warranted. 




ORDER

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to SMC is denied.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


